FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50174

               Plaintiff - Appellee,             D.C. No. 3:04-cr-02943-RTB

  v.
                                                 MEMORANDUM *
SANDY JOHANNA RAMIREZ-
KROTKY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Sandy Johanna Ramirez-Krotky appeals from the 24-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez-Krotky contends that the district court procedurally erred by failing

to: (1) calculate the advisory Guidelines range at the beginning of the sentencing

hearing; (2) expressly consider the relevant factors set forth in 18 U.S.C. § 3553

and 18 U.S.C § 3583(e); and (3) explain the reasons for the sentence imposed. The

record reflects that the district court did not procedurally err. See United States v.

Carty, 520 F.3d 984, 991-95 (9th Cir. 2008) (en banc).

      Ramirez-Krotky also contends that the district court abused its discretion in

considering certain factors not contemplated by section 3583(e) in imposing the

sentence upon revocation of supervised release. The record does not reflect that

the court considered such factors.

      Ramirez-Krotky last contends that her statutory maximum sentence is

substantively unreasonable. The sentence was reasonable in light of the court’s

emphasis on the need for deterrence and Ramirez-Krotky’s continued breach of

trust. See U.S.S.G. Ch.7, Pt. A(3)(b); see also United States v. Miqbel, 444 F.3d

1173, 1182 (9th Cir. 2006) (“[A]t a revocation sentencing, the court may

appropriately sanction a violator for his breach of trust[.]”) (internal quotations

omitted).

      AFFIRMED.




                                           2                                     10-50174